         Case 1:20-cv-07139-JPO Document 45 Filed 09/30/20 Page 1 of 2




                         UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF NEW YORK

 BOLUKA GARMENT CO., LIMITED and HONGKUO
 TANG, individually and on behalf of all others similarly
 situated,

                    Plaintiff,

        v.

 CANAAN INC., NANGENG ZHANG, JIAXUAN LI,
 JIANPING KONG, QIFENG SUN, QUANFU HONG,                         Case No. 1:20-cv-07139-AT
 CITIGROUP GLOBAL MARKETS INC., CHINA
 RENAISSANCE SECURITIES (HONG KONG)                              PUTATIVE CLASS ACTION
 LIMITED, CMB INTERNATIONAL CAPITAL
 LIMITED, GALAXY DIGITAL ADVISORS LLC,
 HUATAI FINANCIAL HOLDINGS (HONG KONG)
 LIMITED, TIGER BROKERS (NZ) LIMITED,
 HAITONG INTERNATIONAL SECURITIES
 COMPANY LIMITED, and VIEWTRADE
 SECURITIES, INC.,

                  Defendants.



                           RULE 7.1 DISCLOSURE STATEMENT

               Pursuant to Federal Rule of Civil Procedure 7.1, defendant Galaxy Digital

Partners LLC (formerly known as Galaxy Digital Advisors LLC), through its undersigned

counsel, hereby states that Galaxy Digital Partners LLC is a wholly owned subsidiary of Galaxy

Digital LP, a limited partnership, which, in turn, is a wholly owned subsidiary of Galaxy Digital

Holdings LP, a limited partnership. Galaxy Digital Holdings Ltd., a publicly traded company

listed on the Toronto Stock Exchange, owns more than 10% of the stock of Galaxy Digital

Holdings LP.
       Case 1:20-cv-07139-JPO Document 45 Filed 09/30/20 Page 2 of 2




Dated: New York, New York
       September 30, 2020


                                 PAUL, WEISS, RIFKIND, WHARTON &
                                  GARRISON LLP

                                 By: s/ Susanna M. Buergel
                                     Susanna M. Buergel
                                     Audra J. Soloway
                                     Yahonnes Cleary

                                 1285 Avenue of the Americas
                                 New York, New York 10019-6064
                                 Tel.: (212) 373-3000
                                 Fax: (212) 757-3990
                                 sbuergel@paulweiss.com
                                 asoloway@paulweiss.com
                                 ycleary@paulweiss.com


                                 Counsel for Galaxy Digital Partners LLC
